DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5-7, 10, 13-14, 17-19 are objected to because of the following informalities:
"of PI" or “with PI” should be "of the PI" or “with the PI” [Claims 3, 5, 6, 7, 10, 13, 14, 17, 18, 19, lines 5, 2/5, 2/5, 6, 4, 2/5, 6, 5, 3, 4].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-12, 14 of copending Application No. 16/885,065 in view of North (US 2021/0334407). Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that claims 1-3, 6-13 in the present application are unpatentable over claims 1-3, 6-12, 14 of copending Application No. 16/885,065 in view of North (US 2021/0334407).
This is a provisional nonstatutory double patenting rejection.
Claim
US 17/168,828
Claim
US  16/885,065
1
A method comprising: determining, by a computing device, database metadata for a plurality of databases; 

determining a database metadata table comprising the database metadata for each database of the plurality of databases;

and determining, based on one or more database metadata rules, at least one portion of the database metadata table that comprises one or more of a column name, a column attribute datatype, or a column description associated with personal information (PI);

…
1, 2
A method comprising: determining, by a computing device, database metadata for a plurality of databases;

generating a database metadata table comprising the database metadata for each database of the plurality of databases;


determining, based on one or more database metadata rules associated with a jurisdictional requirement for a jurisdiction, a portion of the database metadata table associated with personal information (PI), wherein the jurisdictional requirement defines the PI for the jurisdiction; “wherein the database metadata table comprises one or more of a plurality of data table names, a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions” (claim 2)

determining, based on the jurisdictional requirement and the portion of the database metadata table associated with the PI for the jurisdiction, that a database of the plurality of databases comprises PI-associated data responsive to a request associated with a requesting party; and sending a notification indicative of the PI-associated data responsive to the request
2
wherein the database metadata table comprises one or more of a plurality of data table names, a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions
2
wherein the database metadata table comprises one or more of a plurality of data table names, a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions
3
wherein the at least one portion of the database metadata table comprises one or more of a data table name of the plurality of data table names, a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with PI
3
wherein the portion of the database metadata table comprises one or more of a data table name of the plurality of data table names, a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with the PI
6
wherein the one or more database metadata rules comprise one or more character patterns indicative of PI, and wherein determining the at least one portion of the database metadata table comprises determining that one or more of the column name, the column attribute datatype, or the column description … matches the one or more character patterns indicative of PI
6, 7
wherein the one or more database metadata rules comprise one or more character patterns indicative of the PI; wherein generating the portion of the database metadata table associated with the PI comprises: determining at least one portion of the database metadata table that comprises one or more of a column name, a column attribute datatype, or a column description that matches the one or more character patterns
7
…
1
A method comprising: determining, by a computing device, database metadata for a plurality of databases; generating a database metadata table comprising the database metadata for each database of the plurality of databases; determining, based on one or more database metadata rules associated with a jurisdictional requirement for a jurisdiction, a portion of the database metadata table associated with personal information (PI), wherein the jurisdictional requirement defines the PI for the jurisdiction; determining, based on the jurisdictional requirement and the portion of the database metadata table associated with the PI for the jurisdiction, that a database of the plurality of databases comprises PI-associated data responsive to a request associated with a requesting party; and sending a notification indicative of the PI-associated data responsive to the request
8
A method comprising: receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases;

generating, by an analyzer module based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases;

and determining, by the analyzer module based on one or more database metadata rules: at least one portion of the database metadata table associated with personal information (PI);

…
8, 9
A method comprising: receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases;


generating, based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases;


determining, based on one or more database metadata rules associated with a jurisdictional requirement for a jurisdiction, a portion of the database metadata table associated with personal information (PI), wherein the jurisdictional requirement defines the PI for the jurisdiction;

determining, based on the jurisdictional requirement and the portion of the database metadata table associated with the PI for the jurisdiction, that a database of the plurality of databases comprises PI-associated data responsive to a request associated with a requesting party; and sending a notification indicative of the PI-associated data responsive to the request; “wherein the database metadata table comprises one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions” (claim 9)
9
wherein the database metadata table comprises one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions
9
wherein the database metadata table comprises one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions
10
wherein the at least one portion of the database metadata table comprises one or more of a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with PI
10
wherein the portion of the database metadata table comprises one or more of a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with the PI
11
wherein the plurality of databases comprises one or more database types, and wherein each collector of the plurality of collectors is associated with a database type of one or more database types
11
wherein the plurality of databases comprises one or more database types, and wherein each collector of the plurality of collectors is associated with a database type of one or more database types
12
wherein generating the database metadata table comprises: aggregating, …, the database metadata associated with the plurality of databases; and generating, … based on the aggregated database metadata, the database metadata table
12
wherein generating the database metadata table comprises: aggregating the database metadata associated with the plurality of databases; and generating, based on the aggregated database metadata, the database metadata table
13
wherein the one or more database metadata rules comprise one or more character patterns indicative of PI, and wherein the at least one portion of the database metadata table comprises one or more of a column name, a column attribute datatype, or a column description that … matches the one or more character patterns indicative of PI
8, 14
…determining, based on one or more database metadata rules associated with a jurisdictional requirement for a jurisdiction, a portion of the database metadata table associated with personal information (PI)… (claim 8)

wherein determining the portion of the database metadata table associated with the PI comprises: determining at least one portion of the database metadata table that comprises one or more of a column name, a column attribute datatype, or a column description that matches one or more character patterns indicative of the PI (claim 14)
14
…
8
A method comprising: receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases; generating, based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases; 
determining, based on one or more database metadata rules associated with a jurisdictional requirement for a jurisdiction, a portion of the database metadata table associated with personal information (PI), wherein the jurisdictional requirement defines the PI for the jurisdiction; determining, based on the jurisdictional requirement and the portion of the database metadata table associated with the PI for the jurisdiction, that a database of the plurality of databases comprises PI-associated data responsive to a request associated with a requesting party; and sending a notification indicative of the PI-associated data responsive to the request


Regarding claim 1, claim 1 of copending Application No. 16/885,065 fails to disclose “and determining a confidence score associated with the at least one portion of the database metadata table”
However, North teaches the above limitation at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 1 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 1 of copending Application No. 16/885,065 to further include the confidence scores as in North because “a benefit of determining confidence is reduction of inaccuracy associated with indirectly searching for PII storage locations based on searching metadata corresponding to the storage locations” (North, [0046]).

Regarding claim 6, claim 1 of copending Application No. 16/885,065 fails to disclose “…partially matches…”
However, North teaches the above limitation at least by ([0036] “For example, “contains” (not exact) searches can be performed for base terms, such as a search for the base term “Salary”, which returns (non-case sensitive) results for “Minimum Salary”, “salary max, u salary”, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 6 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify claim 1 of copending Application No. 16/885,065 to further include the partial matching as in North because “a practical and technological benefit of the techniques disclosed herein is faster identification of locations in a database that store PII” (North, [0011]).

Regarding claim 7, claim 1 of copending Application No. 16/885,065 fails to disclose “wherein determining the confidence score associated with the at least one portion of the database metadata table comprises: determining, based on the one or more database metadata rules, a match percentage associated with one or more of the column name, the column attribute datatype, or the column description that partially matches the one or more character patterns indicative of PI; and determining, based on the one or more database metadata rules, a match percentage associated with one or more rows of a first database of the plurality of databases, wherein the first database is associated with the at least one portion of the database metadata table”
However, North teaches the following limitations, wherein determining the confidence score associated with the at least one portion of the database metadata table comprises: determining, based on the one or more database metadata rules, a match percentage associated with one or more of the column name, the column attribute datatype, or the column description that partially matches the one or more character patterns indicative of PI; and determining, based on the one or more database metadata rules, a match percentage associated with one or more rows of a first database of the plurality of databases at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the match percentages are any one of the confidence values which are calculated for each PII match; that is, the match percentage is the degree of confidence of matching fields (which can also be rows because the fields comprise rows), and wherein matches can be non-exact,
wherein the first database is associated with the at least one portion of the database metadata table at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.”) and metadata tables are created and updated in association with the corresponding data tables when they are updated.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 1 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify claim 1 of copending Application No. 16/885,065 to further include the determining of match percentages as in North because “a practical and technological benefit of the techniques disclosed herein is faster identification of locations in a database that store PII” (North, [0011]).

Regarding claim 8, claim 8 of copending Application No. 16/885,065 fails to disclose “and a confidence score associated with the at least one portion of the database metadata table”
However, North teaches the above limitation at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 8 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 8 of copending Application No. 16/885,065 to further include the confidence scores as in North because “a benefit of determining confidence is reduction of inaccuracy associated with indirectly searching for PII storage locations based on searching metadata corresponding to the storage locations” (North, [0046]).

Regarding claim 12, claim 12 of copending Application No. 16/885,065 fails to disclose “…by the analyzer module…”
However, North teaches the above limitation at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0032] “metadata tables include fields that refer (e.g., point to) other tables. The fields that point to other tables are referred to herein as reference fields. In various embodiments, tables exposed by reference fields are also searched. Thus, for example, a search that is configured to search a single metadata table can cover many more tables if reference fields are encountered”) and the analyzer module is the platform 108 which updates the metadata tables.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 12 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 12 of copending Application No. 16/885,065 to further include the analyzer module as in North because “a practical and technological benefit of the techniques disclosed herein is faster identification of locations in a database that store PII” (North, [0011]).

Regarding claim 13, claims 8, 14 of copending Application No. 16/885,065 fail to disclose “…partially matches…”
However, North teaches the above limitation at least by ([0036] “For example, “contains” (not exact) searches can be performed for base terms, such as a search for the base term “Salary”, which returns (non-case sensitive) results for “Minimum Salary”, “salary max, u salary”, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claims 8, 14 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify claims 8, 14 of copending Application No. 16/885,065 to further include the partial matching as in North because “a practical and technological benefit of the techniques disclosed herein is faster identification of locations in a database that store PII” (North, [0011]).
Regarding claim 14, claim 8 of copending Application No. 16/885,065 fails to disclose “wherein determining the confidence score associated with the at least one portion of the database metadata table comprises: determining, based on the one or more database metadata rules. a match percentage associated with one or more of the column name. the column attribute datatype. or the column description that partially matches the one or more character patterns indicative of PI: and determining, based on the one or more database metadata rules, a match percentage associated with one or more rows of a first database of the plurality of databases, wherein the first database is associated with the at least one portion of the database metadata table”
However, North teaches the following limitations, wherein determining the confidence score associated with the at least one portion of the database metadata table comprises: determining, based on the one or more database metadata rules. a match percentage associated with one or more of the column name. the column attribute datatype. or the column description that partially matches the one or more character patterns indicative of PI: and determining, based on the one or more database metadata rules, a match percentage associated with one or more rows of a first database of the plurality of databases at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the match percentages are any one of the confidence values which are calculated for each PII match; that is, the match percentage is the degree of confidence of matching fields (which can also be rows because the fields comprise rows), and wherein matches can be non-exact,
wherein the first database is associated with the at least one portion of the database metadata table at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.”) and metadata tables are created and updated in association with the corresponding data tables when they are updated.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 8 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify claim 8 of copending Application No. 16/885,065 to further include the determining of match percentages as in North because “a practical and technological benefit of the techniques disclosed herein is faster identification of locations in a database that store PII” (North, [0011]).

Claims 2-3, 9-11, 13 depend on claims 1, 2, 8, 9 and are provisionally rejected for the same reasons as aforementioned.

Claims 4, 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of copending Application No. 16/885,065 in view of North (US 2021/0334407) and further in view of Enuka (US 2020/0050966). Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that claims 4,5 in the present application is unpatentable over claims 1, 5 of copending Application No. 16/885,065 in view of North (US 2021/0334407) and further in view of Enuka (US 2020/0050966).
This is a provisional nonstatutory double patenting rejection.
Claim
US 17/168,828
Claim
US  16/885,065
4
…
1
A method comprising: determining, by a computing device, database metadata for a plurality of databases; generating a database metadata table comprising the database metadata for each database of the plurality of databases; determining, based on one or more database metadata rules associated with a jurisdictional requirement for a jurisdiction, a portion of the database metadata table associated with personal information (PI), wherein the jurisdictional requirement defines the PI for the jurisdiction; determining, based on the jurisdictional requirement and the portion of the database metadata table associated with the PI for the jurisdiction, that a database of the plurality of databases comprises PI-associated data responsive to a request associated with a requesting party; and sending a notification indicative of the PI-associated data responsive to the request
5
wherein determining the database metadata for the plurality of databases comprises: establishing, by each of a plurality of collectors, a communication session with at least one database of the plurality of databases, wherein each collector of the plurality of collectors is associated with a database type of the one or more database types; and receiving, by each collector of the plurality of collectors, the database metadata for the at least one database of the plurality of databases
5
wherein determining the database metadata for the plurality of databases comprises: establishing, by each of a plurality of collectors, a communication session with at least one database of the plurality of databases, wherein each collector of the plurality of collectors is associated with a database type; and receiving, by each collector of the plurality of collectors, the database metadata for the at least one database of the plurality of databases


Regarding claims 4, 5, claims 1, 5 of copending Application No. 16/885,065 and North fail to disclose “wherein the plurality of databases comprises one or more database types”
However, Enuka teaches the above limitations at least by ([0189]-[0193] discloses the connecting and scanning of each type of scanner (collector) of a plurality of scanners to each type of data source, [0194] “Generally, the system may be configured to scan multiple data sources of multiple types (e.g. Hadoop Server 1, Hadoop Server 2, Fileshare 1, Fileshare 2 and so on). In one embodiment, each type of data source may be scanned by a scanner 1350 specifically adapted to scan that type of data source.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Enuka into the claimed invention of claims 1, 5 of copending Application No. 16/885,065 and North because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify claims 1, 5 of copending Application No. 16/885,065 to further include the databases of different types as in Enuka in order to allow the system to quickly ingest and understand data from many different databases in various different formats.

Claims 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/885,065 in view of North (US 2021/0334407) and further in view of Joshi (US 2020/0125746). Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that claims 15-20 in the present application is unpatentable over claim 15 of copending Application No. 16/885,065 in view of North (US 2021/0334407) and further in view of Joshi (US 2020/0125746).
This is a provisional nonstatutory double patenting rejection.
Claim
US 17/168,828
Claim
US  16/885,065
15
A method comprising: determining, by a computing device, database metadata for a plurality of databases;


determining a database metadata table comprising the database metadata for each database of the plurality of databases;

…
15
A method comprising: receiving, by a computing device in communication with at least one database, database metadata for the at least one database; 

generating (determining is, at minimum, a required step of generating), based on the database metadata, a database metadata table comprising one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions associated with the at least one database; determining, based on one or more character patterns, at least one column name of the plurality of column names, at least one column attribute datatype of the plurality of column attribute datatypes, or at least one column description of the plurality of column descriptions associated with personal information (PI); determining, based on a jurisdictional requirement and a portion of the database metadata table associated with the PI for a jurisdiction, that a database of a plurality of databases comprises PI-associated data responsive to a request associated with a requesting party, wherein the jurisdictional requirement defines the PI for the jurisdiction; and sending a notification indicative of the PI-associated data responsive to the request
16
wherein the database metadata table comprises one or more of a plurality of data table names, a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions
15
…a database metadata table comprising one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions associated with the at least one database…
17
…
15
A method comprising: receiving, by a computing device in communication with at least one database, database metadata for the at least one database; 

generating (determining is, at minimum, a required step of generating), based on the database metadata, a database metadata table comprising one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions associated with the at least one database; determining, based on one or more character patterns, at least one column name of the plurality of column names, at least one column attribute datatype of the plurality of column attribute datatypes, or at least one column description of the plurality of column descriptions associated with personal information (PI); determining, based on a jurisdictional requirement and a portion of the database metadata table associated with the PI for a jurisdiction, that a database of a plurality of databases comprises PI-associated data responsive to a request associated with a requesting party, wherein the jurisdictional requirement defines the PI for the jurisdiction; and sending a notification indicative of the PI-associated data responsive to the request
18
…

A method comprising: receiving, by a computing device in communication with at least one database, database metadata for the at least one database; 

generating (determining is, at minimum, a required step of generating), based on the database metadata, a database metadata table comprising one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions associated with the at least one database; determining, based on one or more character patterns, at least one column name of the plurality of column names, at least one column attribute datatype of the plurality of column attribute datatypes, or at least one column description of the plurality of column descriptions associated with personal information (PI); determining, based on a jurisdictional requirement and a portion of the database metadata table associated with the PI for a jurisdiction, that a database of a plurality of databases comprises PI-associated data responsive to a request associated with a requesting party, wherein the jurisdictional requirement defines the PI for the jurisdiction; and sending a notification indicative of the PI-associated data responsive to the request
19
…

A method comprising: receiving, by a computing device in communication with at least one database, database metadata for the at least one database; 

generating (determining is, at minimum, a required step of generating), based on the database metadata, a database metadata table comprising one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions associated with the at least one database; determining, based on one or more character patterns, at least one column name of the plurality of column names, at least one column attribute datatype of the plurality of column attribute datatypes, or at least one column description of the plurality of column descriptions associated with personal information (PI); determining, based on a jurisdictional requirement and a portion of the database metadata table associated with the PI for a jurisdiction, that a database of a plurality of databases comprises PI-associated data responsive to a request associated with a requesting party, wherein the jurisdictional requirement defines the PI for the jurisdiction; and sending a notification indicative of the PI-associated data responsive to the request
20
…

A method comprising: receiving, by a computing device in communication with at least one database, database metadata for the at least one database; 

generating (determining is, at minimum, a required step of generating), based on the database metadata, a database metadata table comprising one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions associated with the at least one database; determining, based on one or more character patterns, at least one column name of the plurality of column names, at least one column attribute datatype of the plurality of column attribute datatypes, or at least one column description of the plurality of column descriptions associated with personal information (PI); determining, based on a jurisdictional requirement and a portion of the database metadata table associated with the PI for a jurisdiction, that a database of a plurality of databases comprises PI-associated data responsive to a request associated with a requesting party, wherein the jurisdictional requirement defines the PI for the jurisdiction; and sending a notification indicative of the PI-associated data responsive to the request


Regarding claim 15, claim 15 of copending Application No. 16/885,065 fails to disclose “and determining, based on one or more database metadata rules, at least one portion of the database metadata table associated with personal information (PI); determining, based on the one or more database metadata rules: a first match percentage associated with the at least one portion of the database metadata table; and a second match percentage associated with the at least one portion of the database metadata table; and determining, based on the first match percentage and the second match percentage, a confidence score associated with the at least one portion of the database metadata table”
However, North teaches the following limitations, and determining, based on one or more database metadata rules, at least one portion of the database metadata table associated with personal information (PI) at least by ([0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0027] discloses configuring search setting including basic search setting and PII settings (database metadata rules) [0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”) and Fig. 1 shows that PII scanner 114 is with platform 108 (analyzer module);
determining, based on the one or more database metadata rules: a first match percentage associated with the at least one portion of the database metadata table; and a second match percentage associated with the at least one portion of the database metadata table; …the first match percentage and the second match percentage… at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the first match percentage is the degree of confidence calculated for one of the PII matches, while the second match percentage is the degree of confidence calculated for another one of the PII matches since the confidence values are calculated for each PII match.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 15 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 15 of copending Application No. 16/885,065 to further include the match percentage and confidence scores as in North because “a benefit of determining confidence is reduction of inaccuracy associated with indirectly searching for PII storage locations based on searching metadata corresponding to the storage locations” (North, [0046]).
claim 15 of copending Application No. 16/885,065 and North fail to disclose “to disclose “and determining, based on the first match … and the second match …, a confidence score associated with the at least one portion of the database metadata table”
However, Joshi teaches the above limitations at least by ([0075] “regexes are associated with weighted and/or unweighted confidence scores. SDDE 106 may assign an aggregate or total confidence score to a data object as a function of the data and/or metadata regexes that are matched against the data object. For example, a set of regexes for identifying social security numbers may include a data regex that searches for 9-digit numbers and metadata regexes “(?i)social*.security” and “(?i)ssn.*” In an unweighted scenario, the aggregate score may be incremented by one for each regex match.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Joshi into the teaching of Claim 15 of copending Application No. 16/885,065 and North because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the confidence scores as in Joshi in order to “improve the robustness and reliability of automated discovery systems” (Joshi, [0047]).

Regarding claim 17, claim 15 of copending Application No. 16/885,065 fails to disclose “wherein the at least one portion of the database metadata table comprises one or more of a data table name of the plurality of data table names, a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with PI”
However, North teaches the following limitations at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 15 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 15 of copending Application No. 16/885,065 to further include the data comprised in the table names, field labels, or column labels as in North because “a practical and technological benefit of the techniques disclosed herein is faster identification of locations in a database that store PII” (North, [0011]).

Regarding claim 18, claim 15 of copending Application No. 16/885,065 fails to disclose “wherein the at least one portion of the database metadata table comprises one or more of a column name, a column attribute datatype, or a column description associated with PI”
However, North teaches the following limitations at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 15 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 15 of copending Application No. 16/885,065 to further include the data comprised in the table names, field labels, or column labels as in North because “a practical and technological benefit of the techniques disclosed herein is faster identification of locations in a database that store PII” (North, [0011]).

Regarding claim 19, claim 15 of copending Application No. 16/885,065 fails to disclose “wherein determining the first match percentage comprises: determining, based on the one or more database metadata rules, one or more of the column name, the column attribute datatype, or the column description that partially matches the one or more character patterns indicative of PI”
However, North teaches the following limitations at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the match percentages are any one of the confidence values which are calculated for each PII match; that is, the match percentage is the degree of confidence of matching fields.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 15 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 15 of copending Application No. 16/885,065 to further include the match percentages and confidences as in North because “a benefit of determining confidence is reduction of inaccuracy associated with indirectly searching for PII storage locations based on searching metadata corresponding to the storage locations” (North, [0046]).

Regarding claim 20, claim 15 of copending Application No. 16/885,065 fails to disclose “wherein the second match percentage is associated with one or more rows of a first database of the plurality of databases, wherein the first database is associated with the at least one portion of the database metadata table”
However, North teaches the following limitations, wherein the second match percentage is associated with one or more rows of a first database of the plurality of databases at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the match percentages are any one of the confidence values which are calculated for each PII match; that is, the match percentage is the degree of confidence of matching fields (which can also be rows because the fields comprise rows), and wherein matches can be non-exact,
wherein the first database is associated with the at least one portion of the database metadata table at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.”) and metadata tables are created and updated in association with the corresponding data tables when they are updated.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of North into the claimed invention of claim 15 of copending Application No. 16/885,065 because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 15 of copending Application No. 16/885,065 to further include the match percentages and confidences as in North because “a practical and technological benefit of the techniques disclosed herein is faster identification of locations in a database that store PII” (North, [0011]).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: determining, by a computing device, database metadata for a plurality of databases; determining a database metadata table comprising the database metadata for each database of the plurality of databases; and determining, based on one or more database metadata rules, at least one portion of the database metadata table that comprises one or more of a column name, a column attribute datatype, or a column description associated with personal information (PI); and determining a confidence score associated with the at least one portion of the database metadata table.
The limitations of determining, …, database metadata for a plurality of databases; determining a database metadata table comprising the database metadata for each database of the plurality of databases; determining a database metadata table comprising the database metadata for each database of the plurality of databases; and determining, based on one or more database metadata rules, at least one portion of the database metadata table that comprises one or more of a column name, a column attribute datatype, or a column description associated with personal information (PI); and determining a confidence score associated with the at least one portion of the database metadata table, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by a computing device” language, the limitation pertaining to “determining…database metadata…” encompasses the user analyzing and judging metadata of databases. The limitation “determining a database metadata table” encompasses the user judging database metadata for a table. The limitations “determining, based on one or more metadata rules, at least one portion” encompass the user judging database metadata for a table from the judged metadata from the databases, and further judging based on rules, a portion of the table that comprises a column name, attribute datatype, or column description. Lastly, the “and determining a confidence score …” encompasses the user judging a confidence score associated with the judged portion of the table. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of – by a computing device. The computing device and database/databases are recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of receiving data and generating tables). The claim does not include any other additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element only recites generic computing components. The claim does not include any other additional elements. Therefore, this additional element is not sufficient to overcome the essentially mental nature of this claim. Accordingly, claim 1 is not patent eligible.
Independent claim 8 recites a method comprising: receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases; generating, by an analyzer module based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases; and determining, by the analyzer module based on one or more database metadata rules: at least one portion of the database metadata table associated with personal information (PI); and a confidence score associated with the at least one portion of the database metadata table.
The limitations of and determining, … based on one or more database metadata rules: at least one portion of the database metadata table associated with personal information (PI); and a confidence score associated with the at least one portion of the database metadata table, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “by the analyzer module” nothing in the claim element precludes the steps from practically being performed in the mind. For example, the limitation pertaining to “determining … based on one or more metadata rules…: at least one portion…” encompasses the user observing metadata and judging a portion of the database that contains personal information. But for the “by the analyzer module” language, the limitation pertaining to “and a confidence score” encompasses the user judging a confidence score associated with the portion of the table. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 8 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases; generating, by an analyzer module based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases; …by the analyzer module …. The computing device, analyzer module, collectors, at least one database of the plurality of databases and plurality of databases are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of receiving data and generating tables). The additional elements of receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases; generating, by an analyzer module based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving, by a computing device via a plurality of collectors, database metadata associated with a plurality of databases, wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases; generating, by an analyzer module based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases represent well-understood, routine, conventional activities previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). This additional element is not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional receiving of data and generating of tables. Accordingly, claim 8 is not patent eligible.
Claim 15 recites a method comprising: determining, by a computing device, database metadata for a plurality of databases; determining a database metadata table comprising the database metadata for each database of the plurality of databases; and determining, based on one or more database metadata rules, at least one portion of the database metadata table associated with personal information (PI); determining, based on the one or more database metadata rules: a first match percentage associated with the at least one portion of the database metadata table; and a second match percentage associated with the at least one portion of the database metadata table; and determining, based on the first match percentage and the second match percentage, a confidence score associated with the at least one portion of the database metadata table.
The limitations of determining, …, database metadata for a plurality of databases; determining a database metadata table comprising the database metadata for each database of the plurality of databases; and determining, based on one or more database metadata rules, at least one portion of the database metadata table associated with personal information (PI); determining, based on the one or more database metadata rules: a first match percentage associated with the at least one portion of the database metadata table; and a second match percentage associated with the at least one portion of the database metadata table; and determining, based on the first match percentage and the second match percentage, a confidence score associated with the at least one portion of the database metadata table, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by a computing device” language, the limitation pertaining to “determining…database metadata…” encompasses the user analyzing and judging metadata of databases. The limitation “determining a database metadata table” encompasses the user judging database metadata for a table. The limitations “determining, based on one or more metadata rules, at least one portion” encompass the user judging a portion of a table that contains personal information. Lastly, the limitations pertaining to “determining, based on the one or more database metadata rules: a first match percentage …and a second match percentage associated with the at least one portion of the database metadata table; and determining, based on the first match percentage and the second match percentage, a confidence score …” encompass the user judging a first and second match percentage associated with portion of the table, and finally, judging a confidence score based on the first and second match percentages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 15 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of – by a computing device. The computing device and database/databases are recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of receiving data and generating tables). This claim does not include any other additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element only recites generic computing components. Therefore, this additional element is not sufficient to overcome the essentially mental nature of this claim. Accordingly, claim 15 is not patent eligible.
Claims 2-7, 9-14, 16-20 depend on claims 1, 8, 15 and include all the limitations of these claims. Therefore, claims 2-7, 9-14, 16-20 recite the same abstract idea of determining if data contains PII practically being performed in the mind, and the analysis must therefore proceed to Step 2A, Prong Two.
Claims 2-3, 16-18 recite additional limitations pertaining to the type of data comprised in the database metadata table and portion of the database metadata table. This judicial exception is not integrated into a practical application. These additional elements merely limit the data involved in the mental process steps of determining the metadata table in the respective independent claims. This additional limitation does not preclude the determining from being directed to a mental process, as a user could judge a metadata table that comprises table names and columns, for example. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 2-3, 16-18 are not patent eligible.
Claims 4-5 recite additional limitations pertaining to databases comprising a plurality of types; establishing, by each of a plurality of collectors, a communication session with at least one database of the plurality of databases, and receiving, by each collector of the plurality of collectors, the database metadata for the at least one database of the plurality of databases. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The collectors, at least one database of the plurality of databases, databases comprising one or more types are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of receiving data and generating tables). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 6-7, 13-14, 19 recite additional limitations pertaining to the database metadata rules comprising one or more character patterns indicative of PI, and wherein determining the at least one portion of the database metadata table comprises determining that one or more of the column name, the column attribute datatype, or the column description partially matches the one or more character patterns indicative of PI, and determining the confidence score associated with the at least one portion of the database metadata table comprises: determining, based on the one or more database metadata rules, a match percentage associated with one or more of the column name, the column attribute datatype, or the column description that partially matches the one or more character patterns indicative of PI; and determining, based on the one or more database metadata rules, a match percentage associated with one or more rows of a first database of the plurality of databases. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of analyzing character patterns of PI, judging PI in a table when column names, column datatypes, or column descriptions partially match character patterns of PI. Further, these additional limitations do not preclude the determining from being directed to a mental process, as a user could judge a match percentage for rows associated with a database and a first database associated with portions of a database metadata table, for example. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the first database and plurality of databases are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions). This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Further, as aforementioned, the first database and plurality of databases are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions). Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 6-7, 13-14, 19 are not patent eligible.
Claims 9-10 similarly recite the additional limitations pertaining to the data comprises in the database metadata table and portion of the database metadata table. These additional limitations do not integrate the abstract idea into a practical application and merely refine the type of data involved in the insignificant extra-solution activities as identified in the independent claim.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely refine the type of data involved in the insignificant extra-solution activities as identified in the independent claim. That is, these limitations further represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 11 recites additional limitations pertaining to the plurality of databases comprises one or more database types and wherein each collector of the plurality of collectors is associated with a database type of one or more database types. These additional limitations do not integrate the abstract idea into a practical application and merely recite generic computing components. That is, the collectors, at least one database of the plurality of databases, databases comprising one or more types are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of receiving data and generating tables). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. These additional limitations merely recite generic computing components. That is, the collectors, at least one database of the plurality of databases, databases comprising one or more types are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of receiving data and generating tables). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 12 recites additional limitations pertaining to generating the database metadata table which comprises aggregating, by the analyzer module, the database metadata associated with the plurality of databases; and generating, by the analyzer module based on the aggregated database metadata, the database metadata table. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The analyzer module and plurality of databases are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of receiving data and generating tables). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). As aforementioned, the analyzer module and plurality of databases are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of receiving data and generating tables). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 20 recites additional limitations pertaining to the second match percentage and association of the first database. This judicial exception is not integrated into a practical application. These additional elements merely limit the data involved in the mental process steps of determining the metadata table in the respective independent claims. This additional limitation does not preclude the determining from being directed to a mental process, as a user could judge a match percentage for rows associated with a database and a first database associated with portions of a database metadata table, for example. Further, the first database and plurality of databases are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Further, as aforementioned, the first database and plurality of databases are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions). Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 20 is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by North (US 2021/0334407).	
Regarding claim 1, North discloses:
A method comprising: determining, by a computing device, database metadata for a plurality of databases at least by ([0008] “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor” [0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.”) and metadata is determined for multiple databases;
determining a database metadata table comprising the database metadata for each database of the plurality of databases at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.”) and metadata tables are created and updated, disparately in metadata source as shown in Fig. 1, when the corresponding data tables in the databases are updated;
and determining, based on one or more database metadata rules, at least one portion of the database metadata table that comprises one or more of a column name, a column attribute datatype, or a column description associated with personal information (PI) at least by ([0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0027] discloses configuring search setting including basic search setting and PII settings (database metadata rules) [0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”);
and determining a confidence score associated with the at least one portion of the database metadata table at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”).
As per claim 2, claim 1 is incorporated, North further discloses:
wherein the database metadata table comprises one or more of a plurality of data table names, a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions at least by ([0015] “Metadata may also be organized as tables and fields (referred to herein as metadata tables and metadata fields). With respect to the employee information table example above, a simple example metadata table may include three columns, of which one row may have the fields “legal name”, “string”, and “Employee's full legal name”. In this simple metadata table, “legal name” is what a column in the database table stores, “string” is the data type for “legal name”, and “Employee's full legal name” is an explanation for what “legal name” means. In this example, additional rows could also be present for employee identification number, date of birth, social security number, street address, city, e-mail, etc.”).
As per claim 3, claim 2 is incorporated, North further discloses:
wherein the at least one portion of the database metadata table comprises one or more of a data table name of the plurality of data table names, a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with PI at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”).
As per claim 6, claim 1 is incorporated, North further discloses:
wherein the one or more database metadata rules comprise one or more character patterns indicative of PI, and wherein determining the at least one portion of the database metadata table comprises determining that one or more of the column name, the column attribute datatype, or the column description partially matches the one or more character patterns indicative of PI at least by ([0023] “At 202, a configuration associated with locating PII stored in a database is received. In some embodiments, the configuration includes PII definitions and PII exclusions. In various embodiments, the PII definitions includes a list of search terms for PII (e.g., “first name”, “social security number”, etc.) that are matched against metadata components. In various embodiments, PII exclusions includes a list of words to exclude from a PII search, such as very common and/or short words or terms that do not reliably indicate the presence of PII (e.g., “name”)” [0027] discloses configuring search setting including basic search setting and PII settings (database metadata rules) [0025] “At 206, the alternate metadata source is searched using the configuration to identify locations in the database that store PII. In various embodiments, the alternate metadata source's tables and fields are searched using search terms provided in a list of PII definitions” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”) and the character patterns indicative of PI are the list of search terms for PII or any search terms.
As per claim 7, claim 6 is incorporated, North further discloses:
wherein determining the confidence score associated with the at least one portion of the database metadata table comprises: determining, based on the one or more database metadata rules, a match percentage associated with one or more of the column name, the column attribute datatype, or the column description that partially matches the one or more character patterns indicative of PI; and determining, based on the one or more database metadata rules, a match percentage associated with one or more rows of a first database of the plurality of databases at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the match percentages are any one of the confidence values which are calculated for each PII match; that is, the match percentage is the degree of confidence of matching fields (which can also be rows because the fields comprise rows), and wherein matches can be non-exact,
wherein the first database is associated with the at least one portion of the database metadata table at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.”) and metadata tables are created and updated in association with the corresponding data tables when they are updated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over North (US 2021/0334407) in view of Enuka (US 2020/0050966).
As per claim 4, claim 1 is incorporated, North fails to disclose “wherein the plurality of databases comprises one or more database types”
However, Enuka teaches the above limitations at least by ([0189]-[0193] discloses the connecting and scanning of each type of scanner (collector) of a plurality of scanners to each type of data source, [0194] “Generally, the system may be configured to scan multiple data sources of multiple types (e.g. Hadoop Server 1, Hadoop Server 2, Fileshare 1, Fileshare 2 and so on). In one embodiment, each type of data source may be scanned by a scanner 1350 specifically adapted to scan that type of data source.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Enuka into the teaching of North because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in North to further include the database-specific scanners as in Enuka in order to allow the system to quickly ingest and understand data from many different databases in various different formats.
As per claim 5, claim 4 is incorporated, North fails to disclose “wherein determining the database metadata for the plurality of databases comprises: establishing, by each of a plurality of collectors, a communication session with at least one database of the plurality of databases, wherein each collector of the plurality of collectors is associated with a database type of the one or more database types; and receiving, by each collector of the plurality of collectors, the database metadata for the at least one database of the plurality of databases”
However, Enuka teaches the above limitations at least by ([0053] “As discussed above, as potential personal information is found in a data source, the system may add the finding to a personal information findings file along with any relevant metadata. Accordingly, the personal information findings file may comprise any number of personal information findings and metadata associated with such findings.” [0189]-[0193] discloses the connecting and scanning of each type of scanner (collector) of a plurality of scanners to each type of data source, [0194] “Generally, the system may be configured to scan multiple data sources of multiple types (e.g. Hadoop Server 1, Hadoop Server 2, Fileshare 1, Fileshare 2 and so on). In one embodiment, each type of data source may be scanned by a scanner 1350 specifically adapted to scan that type of data source.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Enuka into the teaching of North because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in North to further include the database-specific scanners as in Enuka in order to allow the system to more quickly ingest and understand data from many different databases in various different formats.
Regarding claim 8, North discloses:
A method comprising: receiving, by a computing device…, database metadata associated with a plurality of databases at least by ([0008] “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor” [0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0032] “metadata tables include fields that refer (e.g., point to) other tables. The fields that point to other tables are referred to herein as reference fields. In various embodiments, tables exposed by reference fields are also searched. Thus, for example, a search that is configured to search a single metadata table can cover many more tables if reference fields are encountered”) and metadata is determined for multiple databases;
generating, by an analyzer module based on aggregated database metadata, a database metadata table, wherein the aggregated database metadata comprises the database metadata associated with the plurality of databases at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0032] “metadata tables include fields that refer (e.g., point to) other tables. The fields that point to other tables are referred to herein as reference fields. In various embodiments, tables exposed by reference fields are also searched. Thus, for example, a search that is configured to search a single metadata table can cover many more tables if reference fields are encountered”) and metadata tables are created and updated, disparately in metadata source as shown in Fig. 1, when the corresponding data tables in the databases are updated; further, the database metadata can include metadata tables that point to or reference other tables (aggregated) and the analyzer module is the platform 108 which updates the metadata tables;
and determining, by the analyzer module based on one or more database metadata rules: at least one portion of the database metadata table associated with personal information (PI) at least by ([0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0027] discloses configuring search setting including basic search setting and PII settings (database metadata rules) [0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”) and Fig. 1 shows that PII scanner 114 is with platform 108 (analyzer module);
and a confidence score associated with the at least one portion of the database metadata table at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”).
North fails to disclose “…via a plurality of collectors…; wherein each collector of the plurality of collectors retrieves database metadata from at least one database of the plurality of databases”
However, Enuka teaches the above limitations at least by ([0053] “As discussed above, as potential personal information is found in a data source, the system may add the finding to a personal information findings file along with any relevant metadata. Accordingly, the personal information findings file may comprise any number of personal information findings and metadata associated with such findings.” [0189]-[0193] discloses the connecting and scanning of each type of scanner (collector) of a plurality of scanners to each type of data source, [0194] “Generally, the system may be configured to scan multiple data sources of multiple types (e.g. Hadoop Server 1, Hadoop Server 2, Fileshare 1, Fileshare 2 and so on). In one embodiment, each type of data source may be scanned by a scanner 1350 specifically adapted to scan that type of data source.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Enuka into the teaching of North because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in North to further include the database-specific scanners as in Enuka in order to allow the system to more quickly ingest and understand data from many different databases in various different formats.
As per claim 9, claim 8 is incorporated, North further discloses:
wherein the database metadata table comprises one or more of a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions at least by ([0015] “Metadata may also be organized as tables and fields (referred to herein as metadata tables and metadata fields). With respect to the employee information table example above, a simple example metadata table may include three columns, of which one row may have the fields “legal name”, “string”, and “Employee's full legal name”. In this simple metadata table, “legal name” is what a column in the database table stores, “string” is the data type for “legal name”, and “Employee's full legal name” is an explanation for what “legal name” means. In this example, additional rows could also be present for employee identification number, date of birth, social security number, street address, city, e-mail, etc.”).
As per claim 10, claim 9 is incorporated, North further discloses:
wherein the at least one portion of the database metadata table comprises one or more of a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with PI at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”).
As per claim 11, claim 8 is incorporated, North fails to disclose “wherein the plurality of databases comprises one or more database types. and wherein each collector of the plurality of collectors is associated with a database type of one or more database types”
However, Enuka teaches the above limitations at least by ([0053] “As discussed above, as potential personal information is found in a data source, the system may add the finding to a personal information findings file along with any relevant metadata. Accordingly, the personal information findings file may comprise any number of personal information findings and metadata associated with such findings.” [0189]-[0193] discloses the connecting and scanning of each type of scanner (collector) of a plurality of scanners to each type of data source, [0194] “Generally, the system may be configured to scan multiple data sources of multiple types (e.g. Hadoop Server 1, Hadoop Server 2, Fileshare 1, Fileshare 2 and so on). In one embodiment, each type of data source may be scanned by a scanner 1350 specifically adapted to scan that type of data source.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Enuka into the teaching of North because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in North to further include the database-specific scanners as in Enuka in order to allow the system to more quickly ingest and understand data from many different databases in various different formats.
As per claim 12, claim 8 is incorporated, North further discloses:
wherein generating the database metadata table comprises: aggregating, by the analyzer module, the database metadata associated with the plurality of databases; and generating, by the analyzer module based on the aggregated database metadata, the database metadata table at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0032] “metadata tables include fields that refer (e.g., point to) other tables. The fields that point to other tables are referred to herein as reference fields. In various embodiments, tables exposed by reference fields are also searched. Thus, for example, a search that is configured to search a single metadata table can cover many more tables if reference fields are encountered”) and metadata tables are created and updated, disparately in metadata source as shown in Fig. 1, when the corresponding data tables in the databases are updated; further, the database metadata can include metadata tables that point to or reference other tables (aggregated) and analyzer module is the platform 108 which updates the metadata tables.
As per claim 13, claim 8 is incorporated, North further discloses:
wherein the one or more database metadata rules comprise one or more character patterns indicative of PI, and wherein the at least one portion of the database metadata table comprises one or more of a column name, a column attribute datatype, or a column description that partially matches the one or more character patterns indicative of PI at least by ([0023] “At 202, a configuration associated with locating PII stored in a database is received. In some embodiments, the configuration includes PII definitions and PII exclusions. In various embodiments, the PII definitions includes a list of search terms for PII (e.g., “first name”, “social security number”, etc.) that are matched against metadata components. In various embodiments, PII exclusions includes a list of words to exclude from a PII search, such as very common and/or short words or terms that do not reliably indicate the presence of PII (e.g., “name”)” [0027] discloses configuring search setting including basic search setting and PII settings (database metadata rules) [0025] “At 206, the alternate metadata source is searched using the configuration to identify locations in the database that store PII. In various embodiments, the alternate metadata source's tables and fields are searched using search terms provided in a list of PII definitions” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”) and the character patterns indicative of PI are the list of search terms for PII or any search terms.
As per claim 14, claim 13 is incorporated, North further discloses:
wherein determining the confidence score associated with the at least one portion of the database metadata table comprises: determining, based on the one or more database metadata rules, a match percentage associated with one or more of the column name, the column attribute datatype, or the column description that partially matches the one or more character patterns indicative of PI; and determining, based on the one or more database metadata rules, a match percentage associated with one or more rows of a first database of the plurality of databases at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the match percentages are any one of the confidence values which are calculated for each PII match; that is, the match percentage is the degree of confidence of matching fields (which can also be rows because the fields comprise rows), and wherein matches can be non-exact,
wherein the first database is associated with the at least one portion of the database metadata table at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.”) and metadata tables are created and updated in association with the corresponding data tables when they are updated.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over North (US 2021/0334407) in view of Joshi (US 2020/0125746).
Regarding claim 15, North discloses:
A method comprising: determining, by a computing device, database metadata for a plurality of databases at least by ([0008] “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor” [0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0032] “metadata tables include fields that refer (e.g., point to) other tables. The fields that point to other tables are referred to herein as reference fields. In various embodiments, tables exposed by reference fields are also searched. Thus, for example, a search that is configured to search a single metadata table can cover many more tables if reference fields are encountered”) and metadata is determined for multiple databases;
determining a database metadata table comprising the database metadata for each database of the plurality of databases at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0032] “metadata tables include fields that refer (e.g., point to) other tables. The fields that point to other tables are referred to herein as reference fields. In various embodiments, tables exposed by reference fields are also searched. Thus, for example, a search that is configured to search a single metadata table can cover many more tables if reference fields are encountered”) and metadata tables are created and updated, disparately in metadata source as shown in Fig. 1, when the corresponding data tables in the databases are updated;
and determining, based on one or more database metadata rules, at least one portion of the database metadata table associated with personal information (PI) at least by ([0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.” [0027] discloses configuring search setting including basic search setting and PII settings (database metadata rules) [0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”) and Fig. 1 shows that PII scanner 114 is with platform 108 (analyzer module);
determining, based on the one or more database metadata rules: a first match percentage associated with the at least one portion of the database metadata table; and a second match percentage associated with the at least one portion of the database metadata table; …the first match percentage and the second match percentage… at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the first match percentage is the degree of confidence calculated for one of the PII matches, while the second match percentage is the degree of confidence calculated for another one of the PII matches since the confidence values are calculated for each PII match.
North fails to disclose “and determining, based on the first match … and the second match …, a confidence score associated with the at least one portion of the database metadata table”
However, Joshi teaches the above limitations at least by ([0075] “regexes are associated with weighted and/or unweighted confidence scores. SDDE 106 may assign an aggregate or total confidence score to a data object as a function of the data and/or metadata regexes that are matched against the data object. For example, a set of regexes for identifying social security numbers may include a data regex that searches for 9-digit numbers and metadata regexes “(?i)social*.security” and “(?i)ssn.*” In an unweighted scenario, the aggregate score may be incremented by one for each regex match.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Joshi into the teaching of North because the references similarly disclose the processing and/or identifying of personal information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in North to further include the confidence scores as in Joshi in order to “improve the robustness and reliability of automated discovery systems” (Joshi, [0047]).
As per claim 16, claim 15 is incorporated, North further discloses:
wherein the database metadata table comprises one or more of a plurality of data table names, a plurality of column names, a plurality of column attribute datatypes, or a plurality of column descriptions at least by ([0015] “Metadata may also be organized as tables and fields (referred to herein as metadata tables and metadata fields). With respect to the employee information table example above, a simple example metadata table may include three columns, of which one row may have the fields “legal name”, “string”, and “Employee's full legal name”. In this simple metadata table, “legal name” is what a column in the database table stores, “string” is the data type for “legal name”, and “Employee's full legal name” is an explanation for what “legal name” means. In this example, additional rows could also be present for employee identification number, date of birth, social security number, street address, city, e-mail, etc.”).
As per claim 17, claim 16 is incorporated, North further discloses:
wherein the at least one portion of the database metadata table comprises one or more of a data table name of the plurality of data table names, a column name of the plurality of column names, a column attribute datatype of the plurality of column attribute datatypes, or a column description of the plurality of column descriptions associated with PI at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”).
As per claim 18, claim 15 is incorporated, North further discloses:
wherein the at least one portion of the database metadata table comprises one or more of a column name, a column attribute datatype, or a column description associated with PI at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII” [0033] “the search is configured to surface PII from all of the database tables and fields associated with an instance of a PaaS. In various embodiments, meta information is examined to determine whether PII is stored in any particular database table or field. For example, database table names, column labels, field labels, and elements (as found in meta information) may be examined.”).
As per claim 19, claim 18 is incorporated, North further discloses:
wherein determining the first match percentage comprises: determining, based on the one or more database metadata rules, one or more of the column name, the column attribute datatype, or the column description that partially matches the one or more character patterns indicative of PI at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the match percentages are any one of the confidence values which are calculated for each PII match; that is, the match percentage is the degree of confidence of matching fields (which can also be rows because the fields comprise rows), and wherein matches can be non-exact.
As per claim 20, claim 18 is incorporated, North further discloses:
wherein the second match percentage is associated with one or more rows of a first database of the plurality of databases at least by ([0032] “metadata tables and fields (e.g., of metadata source 112) are searched. For example, in an employee information metadata table, fields that store database column labels may be searched. If these fields include terms such as “legal name”, “social security number”, and so forth, then it may be determined that the associated columns of the corresponding employee information database store PII. Other metadata fields can also be searched. For example, fields explaining column labels may also be examined to determine whether the associated columns store PII.” [0037] “a confidence is calculated for each PII match. The confidence indicates the degree of confidence that a positive match is in fact PII.” [0043] “At 502, it is determined whether the PII confidence has been determined based on a search. In various embodiments, the search is an initial, automated PII search. In some embodiments, the search determines the PII confidence associated with a PII match based on a frequency with which one or more found keywords (e.g., base terms) are indicative of PII.”) and the match percentages are any one of the confidence values which are calculated for each PII match; that is, the match percentage is the degree of confidence of matching fields,
wherein the first database is associated with the at least one portion of the database metadata table at least by ([0013] “In various embodiments, the metadata describes data (that can include PII data) stored in one or more databases managed by the PaaS” [0019] “when platform 108 updates data in database 110 (e.g., causes new data to be stored), platform 108 also updates metadata source 112 to reflect the updating of database 110. For example, platform 108 may create and populate a new database table with employee information data in database 110 and concomitantly create a corresponding metadata table in metadata source 112. Metadata source 112 is a structured and organized collection of metadata. In various embodiments, metadata source 112 includes metadata tables and fields. In the example shown, metadata source 112 is located within platform 108.” [0021] “Furthermore, PII scanner 114 may be utilized to search for PII in multiple databases by searching multiple metadata sources.”) and metadata tables are created and updated in association with the corresponding data tables when they are updated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169